DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending. Claim 1 is withdrawn from consideration
This communication is in response to the communication filed 1/22/2021.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 6 recites the limitation “applying a genetic process to the stereo lithic file”. The limitation is indefinite because based on the specification, one of ordinary skill in the art may not determine the bounds of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-7, 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chhabra et al. US2014/0157579 in view of Tjioe et al. US2013/0244197.
As per claim 2, Chhabra teaches 
a shade matching server device comprising: one or more processors; one or more communications interfaces; memory containing instructions executable by the one or more processors with the one or more communications interfaces whereby the server device is operable to: (Chhabra abstract, par. 21, 25, 37, 58, 60-65 teaches embodiments with processor, communication network, GUI, servers, storage devices, computers, and computing cloud, where an embodiment may compare captured images to a scaled, corrected version of the original pattern at the object plane of projector and an example comparing the measured contours to stored ideal surfaces and tolerances using structured-light metrology instruments to measure dental impressions and upload them for reconstruction)
receive a stereo lithic file and a shade measurement for a design of a restoration for a target patient from a requesting computing device: (Chhabra par. 29-34, 50-51, 61-65 teaches preparing measurements, a stereo lithic file or STL formatted file may only be needed for CAM processes such as milling or 3D printing, GUI enable the user to selectively identify parts of the measurement for tighter or looser tolerances)
receive a geographic area designation from the requesting computing device; (Chhabra par. 40 teaches a directory function with locations interpreted as geographic area designation)
receive inventory information from a plurality of supplying computing devices; (Chhabra par. 29-36 teaches an information chain and online marketplace, where everything needed for the process of fabrication is shared)
generate one or more material recommendations for the restoration for the target patient based on inventory information from a plurality of supplying computing devices that match the geographic area designation; (Chhabra par. 29-36 teaches scanning services produce designed aspects of the prosthetic and include specialized materials. The posting can be "open" to any vendor who wants to bid, or restricted to a subset of "invited" vendors. The eligible vendor 203 reads the RFQ and, if interested, submits a bid. Customer 202 compares the collected bids, and either (1) awards the project to a vendor 203 based on the bids or (2) enters a negotiation stage with one or more vendors 203 before awarding the project. Chosen vendor 203 receives access to any further details necessary for carrying out the project (which may include larger or additional 3D files), executes and delivers the project for customer 202's inspection)
receive stereo lithic files and shade measurements for restorations for other patients from supplying computing devices; (Chhabra par. 29-35, 50-51, 61-65 teaches custom fabrication orders for a customer, where STL formatted files may be used for 3D printing)
send the one or more material recommendations and the one or more characterization recommendations for the restoration for the target patient to the requesting computing device (Chhabra par. 29-36 teaches executing and delivering products for custom fabrications). 
Chhabra does not specifically teach the following limitations met by Tjioe, invoke a machine learning process with the stereo lithic file and shade measurement for the restoration for the target patient; (Tjioe par. 37-45, 99-105 teaches a shade matching and color matching module and a statistical classification algorithm, content based algorithm for automatic shade matching between target tooth and shade tabs for each captured image to achieve an optimal dental prosthesis) generate one or more characterization recommendations for the restoration for the target patient based on machine learning and statistical models; and (Tjioe par. 37-45, 106-114 teaches selecting tooth color that should be similar under different lighting conditions)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Chhabra to use machine learning with stereo lithic files and shade measurements and generate recommendations for the restoration based on the machine learning and statistical models as taught by Tjioe with the motivation to select tooth color that should be similar under different lighting conditions. It also solves the problem of different light reflection properties between the tooth and the dental material, which is caused by metamerism effect, and ensures the fabricated restorative material having the similar reflective properties under different lighting conditions improves the quality of dental prosthetic therapy and helps dentists make suitable and easy decision on dental color for the prosthesis fabrication (Tjioe par. 106-114).
As per claim 3, Chhabra and Tjioe teach all the limitations of claim 2 and further teach wherein applying the machine learning process involves applying a translation process to the stereo lithic file for the restoration of the target patient and the stereo lithic files for the restorations for other patients (Chhabra par. 59-65 teaches marketplace can be made scanner agnostic, converting structured light, scanning laser, xray tomography, or 3D from 2D data into one or more common formats, interpreted as translation).
As per claim 4, Chhabra and Tjioe teach all the limitations of claim 2 and further teach wherein applying the machine learning process involves applying a genetic process to the stereo lithic file for the restoration of the target patient and the stereo lithic files for the restorations for other patients (Tjioe par. 16-22, 39-45, 99-106 teaches processing images based on content based image retrieval algorithm, color or shade descriptors are classified into the nearest trained categories for restorative prostheses fabrication). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Chhabra to use a genetic process for the restoration of a target patient as taught by Tjioe with the motivation to accurately select a tooth color affected by different light reflection properties between the tooth and the dental material and ensure the fabricated restorative material having the similar reflective properties under different lighting conditions improves the quality of dental prosthetic therapy and helps dentists make suitable and easy decision on dental color for the prosthesis fabrication (Tjioe par. 106-114).
As per claim 5, Chhabra and Tjioe teach all the limitations of claim 2 and further teach wherein the one or more characterization recommendations includes one or more staining recommendations (Tjioe par. 106-116 teaches new concept of shade matching through multiple chromatic illuminants devised in the invention enables the final prostheses having a narrow range of metamerism effect, the module behind the target tooth and the shade tabs results in the finished crown restoration with a perfect color match and with translucency properties). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Chhabra to use staining recommendations as taught by Tjioe with the motivation to accurately select a tooth color affected by different light reflection properties between the tooth and the dental material and ensure the fabricated restorative material having the similar reflective properties under different lighting conditions improves the quality of dental prosthetic therapy and helps dentists make suitable and easy decision on dental color for the prosthesis fabrication (Tjioe par. 106-114).
As per claim 6, Chhabra and Tjioe teach all the limitations of claim 2 and further teach wherein the one or more characterization recommendations includes one or more glazing recommendations (Tjioe par. 106-116 teaches new concept of shade matching through multiple chromatic illuminants devised in the invention enables the final prostheses having a narrow range of metamerism effect, the module behind the target tooth and the shade tabs results in the finished crown restoration with a perfect color match and with translucency properties). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Chhabra to use glazing recommendations as taught by Tjioe with the motivation to accurately select a tooth color affected by different light reflection properties between the tooth and the dental material and ensure the fabricated restorative material having the similar reflective properties under different lighting conditions improves the quality of dental prosthetic therapy and helps dentists make suitable and easy decision on dental color for the prosthesis fabrication (Tjioe par. 106-114).
As per claim 7, Chhabra and Tjioe teach all the limitations of claim 2 and further teach where the one or more characterization recommendations includes spatial information (Tjioe par. 45-50, 106-117 teaches transmitting both the crystal-clear teeth image and the appropriate well positioned shade tabs captured at the same time between the technicians and the dentists for dental shade communication). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Chhabra to use spatial information as taught by Tjioe with the motivation to accurately select a tooth color affected by different light reflection properties between the tooth and the dental material and ensure the fabricated restorative material having the similar reflective properties under different lighting conditions improves the quality of dental prosthetic therapy and helps dentists make suitable and easy decision on dental color for the prosthesis fabrication (Tjioe par. 106-114).
As per claim 9, Chhabra and Tjioe teach all the limitations of claim 2 and further teach wherein the server device is further operable to: rank order the one or more material recommendations (Tjioe par. 1, 39-45, 106-116 teaches cost effective fabrication of the optimal dental prosthesis, design helps to select the tooth color and ensures the fabricated porcelain and restorative material having similar properties). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Chhabra to rank material recommendations as taught by Tjioe with the motivation to accurately select a tooth color affected by different light reflection properties between the tooth and the dental material and ensure the fabricated restorative material having the similar reflective properties under different lighting conditions improves the quality of dental prosthetic therapy and helps dentists make suitable and easy decision on dental color for the prosthesis fabrication (Tjioe par. 106-114).
As per claim 10, Chhabra and Tjioe teach all the limitations of claim 2 and further teach wherein the server device is further operable to: rank order the one or more characterization recommendations (Chhabra par. 9-14 teaches specifications for making a prosthetic often represent a combination of measurement and design, where measurement accuracy can be critical to comfort and function, and may be optimized for such, the marketplace would enable customers to easily find the best combination of delivery time and pricing).
As per claim 11, Chhabra and Tjioe teach all the limitations of claim 10 and further teach wherein the one or more material recommendations are rank ordered by one of the methods in the group comprising of: the shade of the material that best matches the shade measurement, the cost of the material, the availability of the material, the estimated target delivery time of the material, and the estimated target delivery time of a restoration created from the material (Chhabra par. 9-14 teaches specifications for making a prosthetic often represent a combination of measurement and design, where measurement accuracy can be critical to comfort and function, and may be optimized for such, the marketplace would enable customers to easily find the best combination of delivery time and pricing).
As per claim 12, Chhabra and Tjioe teach all the limitations of claim 2 and further teach wherein the geographic area designation is one of the group comprising: a physical address, latitude and longitudinal coordinates, what3words, zip code, point and a radius, and an arbitrary polygon (Chhabra par. 40 teaches locations in a directory function, interpreted as a physical address).
As per claim 13, Chhabra and Tjioe teach all the limitations of claim 1 and further teach wherein the shade measurement comprises individual measurements for chroma, hue, and value (Tjioe par. 77 teaches color space described by hue, value, and chroma). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Chhabra to use shade measurements for chroma, hue, and value as taught by Tjioe with the motivation to accurately select a tooth color affected by different light reflection properties between the tooth and the dental material and ensure the fabricated restorative material having the similar reflective properties under different lighting conditions improves the quality of dental prosthetic therapy and helps dentists make suitable and easy decision on dental color for the prosthesis fabrication (Tjioe par. 106-114).
As per claim 14, Chhabra and Tjioe teach all the limitations of claim 1 and further teach wherein generating the one or more material recommendations comprises matching the closest values of the individual measurements of chroma, hue, and value for both the shade measurement and the material recommendation (Tjioe par. 77, 106-116 teaches color vectors for hue, value, and chroma where degrees or values of each may be used to specify a shade). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Chhabra to match shade measurements for chroma, hue, and value as taught by Tjioe with the motivation to accurately select a tooth color affected by different light reflection properties between the tooth and the dental material and ensure the fabricated restorative material having the similar reflective properties under different lighting conditions improves the quality of dental prosthetic therapy and helps dentists make suitable and easy decision on dental color for the prosthesis fabrication (Tjioe par. 106-114).
As per claim 15, Chhabra and Tjioe teach all the limitations of claim 2 and further teach wherein the shade measurement comprises an aggregate measure of chroma, hue, and value (Tjioe par. 77, 106-116 teaches an aggregate measure as color vectors, including hue, value, and chroma where degrees or values of each may be used to specify a shade).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Chhabra to use aggregate shade measurements for chroma, hue, and value as taught by Tjioe with the motivation to accurately select a tooth color affected by different light reflection properties between the tooth and the dental material and ensure the fabricated restorative material having the similar reflective properties under different lighting conditions improves the quality of dental prosthetic therapy and helps dentists make suitable and easy decision on dental color for the prosthesis fabrication (Tjioe par. 106-114).
As per claim 16, Chhabra and Tjioe teach all the limitations of claim 2 and further teach wherein generating the one or more material recommendations comprises matching the closest aggregate measure of chroma, hue, and value for both the shade measurement and the material recommendation (Tjioe par. 77, 106-116 teaches using color vectors where algorithms help to select the tooth color and ensures the fabricated porcelain and restorative material having similar properties). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Chhabra to use closest aggregate shade measurements for chroma, hue, and value as taught by Tjioe with the motivation to accurately select a tooth color affected by different light reflection properties between the tooth and the dental material and ensure the fabricated restorative material having the similar reflective properties under different lighting conditions improves the quality of dental prosthetic therapy and helps dentists make suitable and easy decision on dental color for the prosthesis fabrication (Tjioe par. 106-114).
As per claim 17, Chhabra and Tjioe teach all the limitations of claim 2 and further teach wherein the one or more materials recommendations are selected from the group of materials comprising: feldspathic porcelain, ceramic resin hybrid, leucite-reinforced porcelain, lithium disilicate, nano ceramic/resin, composite resin, and zirconia reinforced lithium silicate (Tjioe par. 68, 94-95 teaches materials including metal, resin, plastic, and porcelain). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Chhabra to use porcelain as taught by Tjioe with the motivation to accurately select a tooth color affected by different light reflection properties between the tooth and the dental material and ensure the fabricated restorative material having the similar reflective properties under different lighting conditions improves the quality of dental prosthetic therapy and helps dentists make suitable and easy decision on dental color for the prosthesis fabrication (Tjioe par. 106-114).
As per claim 18, Chhabra and Tjioe teach all the limitations of claim 2 and further teach wherein the server device is further operable to: detect a minimum depth error based on the design file and the material recommendation selection; and request a reduction coping (Tjioe par. 49-55 teaches optical 3D metrology allows the construction step to be skipped and removes the opportunity to introduce error, regardless of texture or patterns or smoothness of contour, if a point on the surface is illuminated and lighting returning from it is captured, the coordinates are measured directly). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Chhabra to detect a minimum depth error and request a reduction coping as taught by Tjioe with the motivation to accurately select a tooth color affected by different light reflection properties between the tooth and the dental material and ensure the fabricated restorative material having the similar reflective properties under different lighting conditions improves the quality of dental prosthetic therapy and helps dentists make suitable and easy decision on dental color for the prosthesis fabrication (Tjioe par. 106-114).
As per claim 19, Chhabra and Tjioe teach all the limitations of claim 2 and further teach wherein the server device is further operable to: determine if the design file contains identifying information and request the manufacture of a restoration based on the design file; (Chhabra par. 29-34, 50-51, 61-65 teaches preparing measurements of body parts of patient that will interact with the prosthetic, and transmitting them to manufacturer) and receive information indicating the completion of the manufacture of the restoration (Chhabra par. 38-45 teaches progress and delivery tracking with notifications).
As per claim 20, Chhabra and Tjioe teach all the limitations of claim 2 and further teach wherein the server device is further operable to: receive information indicating the completion of the reduction coping and wherein the identifying information is one of the group comprising: information identifying a dentist, a dental office, and a patient; initiate a delivery request with a delivery service, wherein initiating the delivery request comprises at least one of the group consisting of: receiving delivery information to the requesting computing device and sending delivery information to a delivery service; and remove identifying information from the design file (Chhabra par. 38-46 teaches progress of the project including delivery, may be tracked and managed through simple notifications, online project tracking functions allowing customers and vendors to track progress by collecting status reports, security functions include anonymization and encryption measures designed to redact potentially sensitive patient identifying information).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chhabra in view of Tjioe in further view of Siddique et al. US2013/0066750.
As per claim 8, Chhabra and Tjioe teach all the limitations of claim 7, but do not teach the following limitations met by Siddique, wherein the one or more characterization recommendations includes information for using the spatial information of the one or more characterization recommendations in an augmented reality application (Siddique par. 119, 331 teaches virtual reality simulations and recommendations). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Chhabra and Tjioe to use augmented reality applications as taught by Siddique with the motivation to use the internet to make purchases and require less face to face interaction, but still have full customer experience and satisfaction (Siddique par. 3-6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATEL whose telephone number is (571)272-6793.  The examiner can normally be reached on Monday-Thursday 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAY M. PATEL/Examiner, Art Unit 3686